Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The office action is in response to the communication dated 11/13/2020.
Claims 1-6 are pending.   

2.	The present application is being examined under the pre-AIA  first to invent provisions with respect to 35 U.S.C. 102, 35 U.S.C. 103, and 35 U.S.C. 112. Because the instant application is a reissue application filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

3.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,219,146 (hereinafter “the ‘146 Patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


5.	Applicant is reminded that the maximum term of the original patent is fixed at the time the patent is granted. While the term may be subsequently shortened, e.g., through the filing of a terminal disclaimer, it cannot be extended through the filing of a reissue. Accordingly, a deletion in a reissue application of an earlier-obtained benefit claim under 35 U.S.C. 120 will not operate to lengthen the term of the patent to be reissued (see MPEP 1405).

Response to Amendment/Arguments
6.	Applicant's amendment/arguments filed 11/13/2020 have been fully considered. 
a)	The objection to claim 6 as being a substantial duplicate of claim 1 has been maintained as both claims cover the same thing, claim 1 is now amended to have the step of “executing at least two of the steps” and claim 6 “executing at least one of the following steps”. It appears that claim 1 is a superset of claim 6 and claim 6 is still a duplicate of claim 1.
Furthermore, there is no support listed for the amended limitation “executing at least two of the steps” of claim 1.  
b)	The terminal disclaimer has been filed and approved on 11/13/2020, the double patenting rejection has been withdrawn.
c)	The Applicant argued that the present invention is not intented to be interactive, the client device user does not get bi-direction control, whereas Talukder is 
It is noted that the features upon which applicant relies (i.e., The client devices are continued to be controlled even after the user(s) complete the required recording, broadcast, reading materials, passes a quiz, etc. The Application is still operating and cannot be uninstalled by the client device user) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The combination of Talukder, Book and Zhang discloses the claimed amended limitations as addressed below in paragraph 8. 

Claim Objections
7.	a)	The amendment to the claims dated 11/13/2020 is objected to because it is not compliant with 37 CFR 1.173(b)(c) (g) (i.e., All new claims have to be underlined; deleted subject matters have to be bracketed, no strikethrough and all amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application). The underlined matters should include the claim numbers and claim identifiers.
Correction is required for claims 1, 3, 6. See MPEP § 1453. 
For example: Claim 6 and its claim identifier “New” are to be underlined in their entirety because claim 6 is the new claim made relative to the patent claims. 
or more one client devices, the method comprising the steps of:
	providing a server [device-having a] control application for loading onto the server device having a [loaded thereon and a user interface, wherein the] user interface which enables [the server device to] control of the one or more [associated] client devices [via the] each having a client control application;
	[installing a control application via the user interface to each of the one or more associated client devices controllable by the server device;]
	providing a connectivity [connecting the server device and each of the one or more associated client devices] to a wireless network [;] to enable [providing direct bi-directional communication between the server device and each of the one or more [associated] client devices via the wireless network;
	allowing management of [, wherein the direct bi-directional communication allows the control application of the server device to manage] application configurations and settings of each [associated] client device via the client control application;
	wherein, the step of allowing management of application configurations and settings comprises; [controlling the one or more client devices by performing at least one of the following steps:]
	[managing each of the one or more associated client devices using the server device, wherein the step of managing comprises at least one of the steps of:]
using a safety dashboard to prevent inappropriate content and usage on each of the client device;
		issuing rewards to each of the client devices via a rewards manager; and 
		executing at least two of the following steps:
			creating and editing calendar events;
	 		creating, editing, and updating tasks; 
			…(AS THEY APPEAR IN PATENTED CLAIM 1 OF THE ‘146 PATENT)
			initiating a device locator feature. 
b)	Claim 6 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
c)	As to claim 6, there is a typo on line 10, the word “sever” should be “server”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Talukder (US Patent 8,848,025) in view of Book et al. (US Patent 8,490,176) and further in view of Zhang (US Patent 9,917,906).

	As to claims 1, 6, Talukder discloses a method for enabling a server device to control one or more client devices, the method comprising the steps of:
	providing a server control application for loading onto the server device having a user interface which enables control the one or more client devices each having a client control application (i.e., server 101 with server control application enables control of client devices 106-1 to 106-n, each has control application 109, Talukder: 6:42-56, Figs. 1-2);
	providing a connectivity to enable bi-directional communication between the server device and each of the one or more client devices via the wireless network (i.e., the server and client devices communicates with each other over the wireless network, Talukder: 6:60-62);
(i.e., server control application manages the clients devices, Talukder: 7:36-44);
	wherein, the step of allowing management of application configurations and settings comprises executing at least two of the following steps: 	remotely configuring and controlling, enabling and disabling wireless network access (i.e., server control application controls to add or remove network access by adding or removing client devices, Talukder:7:50-60);
	creating alerts and notifications and associating the alert or notification to at least one of a task, calendar event, and timer activitiy (i.e., notification sent to viewer client device of the session status by the notification managers 203A and 203B, Talukder: 8:13-41).
	Talukder does not disclose however Book discloses using a safety dashboard to prevent inappropriate content and usage on each of the client devices (i.e., Web-based dashboard is used to monitor text message, voice data, video data, online activity of mobile device to filter an inappropriate content, preventing access to information associated with URL, Book: Figs. 44, 53, 54; 25:23-55).
	It would have been obvious to one of ordinary skill in the art at the time of the filing to employ using a safety dashboard to prevent inappropriate content and usage on each of the client devices in the system of Talukder, as Book discloses so as to prevent inappropriate information from being displayed on the target devices.
(i.e., a reward is issued to a client device based on the score, Zhang: 12:35-52). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to employ issuing rewards to each of the client devices via a rewards manager in the system of Talukder and Book, as Zhang discloses so as to award bonus/reward to client device based on the system configuration.
 
	As to claim 2, Talukder, Book and Zhang discloses managing the server device and each of the one or more associated client device settings using the server device and a web-based administrator portal; and offering monitoring, support and administrative services via a web-based administrator portal for a fee (i.e., web-based administrator manages server and client devices for a fee, Talukder: 9:34-49).

	As to claim 3, Talukder, Book and Zhang discloses enabling each of the one or more client device users to operate, play, or view each of the one or more allowed mobile applications, websites, URLs content, or features based on the configurations and settings defined by the server device (i.e., client device can view multiple real-time videos as selected based on the settings managed by the central controller of server device, Talukder: 10:11-23).  
	
As to claim 4, Talukder, Book and Zhang discloses the step of associating a server device with the one or more client devices to access a password protective administrative interface for at least one of the steps of: creating and maintaining a purchase and payment history (i.e., the server application manages customer and vendors account/billing information, Talukder: 9:34-49).

	As to claim 5, Talukder, Book and Zhang discloses allowing the server device and the one or more client devices to integrate with the peripheral devices attached to a computer network, local computer, or the device using a device data cable or existing wireless communication features (i.e., remote printers, storage devices may couple to the system of server and client devices, Talukder: 5:64-6:2). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Dieu Nguyen whose telephone number is (571) 272-3873. The examiner can normally be reached on 8:30am-5:00pm, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Fuelling can be reached at (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Signed:
/MINH DIEU NGUYEN/
Primary Examiner, Art Unit 3992

Conferees:

/M.F/Supervisory Patent Examiner, Art Unit 3992